UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22653 Symetra Mutual Funds Trust 777 108th Ave NE, Suite 1200, Bellevue, WA98004 Daniel R. Guilbert President and Chief Executive Officer Symetra Mutual Funds Trust Suite 1200 777 108th Ave NE Bellevue, WA 98004 1-800-796-3872 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 – December 27, 2013 Item 1. Proxy Voting Record. Symetra Yacktman Focused Fund Avon Products, Inc.
